Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not teach or suggest in a case in which the brightness measured by the measuring section is less than or equal to the set threshold value, and the vehicle is operated by the operation section so as to travel rearward, the display control section makes a light sensitivity of the receiving portion that corresponds to the dark portion at the imaging section be higher than a light sensitivity of the light receiving portion that corresponds to the dark portion before the vehicle travels rearward, and
in a case in which the brightness measured by the measuring section is less than or equal to the threshold value, and the vehicle is operated by the operation section so as to not travel rearward, the display control section makes the light sensitivity of the light receiving portion that corresponds to the dark portion at the imaging section be higher than the light sensitivity of the light receiving portion that corresponds to the dark portion when the brightness is more than the threshold as recited in claim 1; and
in a case in which the brightness is less than or equal to the set threshold value: determine whether the vehicle is operated so as to travel rearward, and
(i)    in a case in which the vehicle is operated so as not to travel rearward, set the light sensitivity of the light receiving portion of the camera, which corresponds to the dark portion of the image, to a second value that is higher than the first value, and
(ii)    in a case in which the vehicle is operated so as to travel rearward, switch the imaging range of the image to the second imaging range and set the light sensitivity of the light receiving portion of the camera, which corresponds to the dark portion of the image, to a third value that is higher than the second value as recited in claim 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422